DECISION.
The loss of $1,225 on account of damage to automobile and household furniture should be allowed as a deduction, as a loss arising under section 214 (a) (6) of the Revenue Act of 1921.
The disallowance by the Commissioner of $175, transportation expenses of the taxpayer’s wife from San Francisco, Calif., to Washington, D. C.. is approved, such expenses being personal and not deductible, whether or not taxpayer receives payment therefor.
The deficiency should be computed in accordance with the foregoing. Final decision will be settled on consent or on 10 days’ notice, in accordance with Rule 50.